340 S.W.3d 220 (2011)
Richard SCHNEIDER and Lori Schneider, As Parents and Next Friends of Calvin Schneider, Appellants,
v.
SNOW CREEK, INC., and Peak Resorts, Inc., Respondent.
No. WD 71134.
Missouri Court of Appeals, Western District.
March 29, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Application for Transfer Denied June 28, 2011.
John N. Norton, for Appellant.
Thomas J. Magee, St. Louis, MO, for Respondents.
Before Division One: THOMAS H. NEWTON, Presiding Judge, JOSEPH M. ELLIS, Judge and MICHAEL L. MIDYETT, Special Judge.

ORDER
PER CURIAM:
Richard and Lori Schneider, as parents and next friends of Calvin Schneider, their minor son, appeal from a judgment entered in the Circuit Court of Platte County in favor of Respondents, Snow Creek, Inc. *221 and Peak Resorts, Inc., in a negligence case filed by the Schneiders on behalf of Calvin. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. A formal vmtten opinion would have no precedential value; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).